Motion insofar as it seeks leave to appeal from so much of the October 28, 1985 order of the Appellate Division as dismissed the appeal from the default judgment of Supreme Court, dated April 12, 1983, dismissed upon the ground that no appeal lies from the Appellate Division order dismissing an appeal from a determination entered upon a default (CPLR 5511); motion otherwise dismissed upon the ground that the *908orders sought to be appealed from do not finally determine the action within the meaning of the Constitution.